 194DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCity Dodge Center,Inc.andRobert J. Cozatt. Case18-CA-9798June 17, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSBABSON AND CRACRAFTOn January 27, 1988, Administrative Law JudgeClaude R. Wolfe issued the attached decision. TheRespondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings,' findings,2and conclusions and to adopt the recommendedOrder.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, City DodgeCenter, Inc.,Minneapolis,Minnesota, its officers,agents, successors, and assigns, shall take the actionset forth in the Order.iThe Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings2We agree with the judge that the facts here do not support a findingthat the employees herein participated in either a sitdown or an intermit-tent strikeThus, on August 29, 1986, when the employees were directedto leave the facility after stopping work in an attempt to secure a meetingwith President Hatfield, they did not remain in the plant en masse Allbut a few of the employees left the premises The remaining employeesstayed in the plant for about 2 more hours They left peacefully afterPresident Hatfield read a prepared statement telling them they could gotowork,leave the premises, or remain on the premises and be terminat-ed The action of these few employees simply does not rise to the level ofthe disregard of property rights and defiance of law associated with anunprotected sitdown strike as definedinNLRBvFansteelMetallurgicalCorp.,306 U S 240 (1939), cited by the RespondentNor does the action of the employees over the period of August 29 toSeptember 3, 1986, amount to an intermittent strikeWhen the Respond-ent determined that the employees had chosen the option of leavingrather than returning to work,the Respondent instructed them to returnon the next working day, September 2, 1986 The employees did as theywere instructed and returned to work despite the uncertainty created bythe help-wanted advertisement placedby theRespondenton August 29,1986According to the credited testimony, the employees decided toawait an approach from management regarding their request for a meet-ingNone was forthcoming and consequently the employees did notpunch in asscheduled the following day, but instead met and agreed toagain request a meeting with President Hatfield These actions cannotreasonably be construed as a plan to strike, return to work,and strikeagainTo the contrary, they appear to be a series of reactions to stepstakenby theRespondentEverett Rotenberry, Esq.,for the General Counsel.David R. Hols, Esq.,for the Respondent.DECISIONSTATEMENT OF THE CASECLAUDE R. WOLFE, Administrative Law Judge. Thisproceeding was litigated before me at Minneapolis, Min-nesota, on 8 and 9 September 1987 pursuant to chargesfiled and served on 5 September 19861 and complaintissued on 27 July 1987. The complaint alleges that CityDodge Center, Inc. (Respondent) discharged employeesRobertCozatt,PeterRowland,MichaelKetchmark,Jerome Rosa, Michael Manning, and Mark Elliott be-cause they engaged in protected concerted activities. Re-spondent denies the commission of unfair labor practices,and affirmatively asserts the employees were not en-gaged in protected activities and were not discharged.After considering all the evidence, the demeanor ofthewitnesses as they testified before me, and the ableposttrial briefs of the parties, I am persuaded that Re-spondent, for the reasons set forth in section III of thisdecision, has violated Section 8(a)(1) of the Act as al-leged.FINDINGSAND CONCLUSIONSI.JURISDICTIONRespondentis a Minnesotacorporation with an officeand place ofbusinessinMinneapolis, Minnesota, where itisengagedin the retail sale of automobiles. During thecalendar yearending 31December 1986, Respondent, inthe course and conduct of these business operations, de-rived gross revenues in excess of $500,000, and pur-chased and received at its Minneapolis, Minnesota facili-ty products, goods, and materials valued in excess of$50,000 directly from points outside the State of Minne-sota.Respondent is an employer engaged in commercewithin themeaningof Section 2(2), (6), and (7) of theAct.II.SUPERVISORSAND AGENTSAt all times material, the following named personshave occupied the positions set forth opposite their re-spectivenames,and are now, and have been at all timesmaterial, supervisors of Respondent within themeaningof Section 2(11) of the Act and agents of Respondentwithin themeaning ofSection 2(13) of the Act:William HatfieldPresidentRuben PrzybillaControllerCarl TorresService CoordinatorIIITHEALLEGED UNFAIRLABOR PRACTICESInAugust 1986, Respondent's mechanics discussedtheir concerns regarding pay scales, shop supplies, andwhat they considered to be improper treatment byRuben Przybilla.These discussions culminated in aiAll dates are 1986 unless otherwise indicated289 NLRB No. 25 CITY DODGE CENTER195group decision2 about 26 August that Robert Cozatt, asthe group's spokesman, request Respondent's president,William Hatfield, to meet with all of them to discusstheir grievances. They decided not to approach Hatfielduntil 29 August because Chrysler representatives werevisiting the facility and the employees did not want tointerruptHatfieldwhile the Chrysler people werepresent.The mechanics were scheduled to begin work at 8a.m. on 29 August, but they did not do so. Instead theygathered in the break area and agreed that they wouldnot work until Hatfield agreed to meet with them anddiscuss their grievances. Accordingly, when their super-visor, Service Coordinator Torres, asked why they werenotworking, Cozatt, as their spokesman, told Torresthey were not going to work until they had a meetingscheduled with Hatfield for the purpose of discussingshop problems. Torres suggested they put their griev-ances in writing for him to take to Hatfield. The me-chanics declined to so do on the ground this had previ-ously been tried and failed to bring results. Torres leftand reported to Przybilla that the men were refusing towork until they met with Hatfield. Przybilla consultedwith Hatfield via the telephone. Hatfield instructed thatthe employees be told to go to work or go home. Przy-billa and Torres then met with the mechanics in thebreakroom about 9 a.m. There is some confusion regard-ing who said what, but I am persuaded that it was Przy-billa, not Torres, who told the employees to go to workor go home. Employee testimony that Torres or Przy-billa told them the shop or service area had been closedisdenied by Torres and Przybilla. Noting that MichaelKetchmark, parts counterman, credibly testified that hewas independently told by Torres, at 9:30 or 10 a.m.,that the shop was being closed and Ketchmark shouldreport to work on 2 September. I credit the mechanicsthat Torres and/or Przybilla told them their workplacewas closed and they should return on 2 September. Ifind it most probable and conclude that this was saidafter the mechanics clearly indicated they could not takethe return to work option, and that it was said for thepurpose of persuading the mechanics to leave the prem-ises inasmuch as they were clearly not going to work.All but a few of the mechanics left the premises. Aboutnoon, Hatfield read a prepared statement to those me-chanics remaining. His message was short and simple.They had the options of going to work, leaving thepremises, or remaining on the premises and being termi-nated.Hatfield refused to respond to Cozatt's inquiryabout whether Hatfield would schedule a meeting withthe employees. The remaining mechanics then left thepremises.That afternoon Respondent placed a help-wanted ad in the local newspaper offering a $500 rewardto mechanics.The following workday, 2 September, all the mechan-ics and Ketchmark returned to work at the scheduledhour and completed the workday without incident. Themechanics had decided, during a brief meeting beforestarting, to work and await an approach from manage-ment regarding their request for a meeting. None came.This was not, however, the end of the matter. The fol-lowing day, 3 September, the mechanics did not punchin as scheduled. Their immediate supervisor, McCartney,had been discharged the day before. Cozatt met withRoland, Manning, Rosa, Elliott, and Ellefson outside Re-spondent's facility shortly before 8 a.m. Cozatt told themof McCartney's discharge, which caused the employeessome concern because they had regarded McCartney asa sympathetic intermediary between them and highermanagement. By this time they had also seen Respond-ent's newspaper advertisements, which they consideredan indication that Respondent was going to replace themwith new hires. Shortly after this gathering outside thebuilding, these six employees repaired to a nearby restau-rant where they agreed they would again request a meet-ing for the purpose of discussing (1) the newspaper adthat they feared meant they were going to be replaced,(2)who might be terminated, (3) the pay scale, (4) shopsupplies, and (5) Przybilla's attitude. They had no plan totake any action to protest McCartney's discharge. Thesix of them returned to Respondent's service departmentbetween 9:30 and 10 a.m. According to Cozatt, Elliott,and Manning,3 they were met by Torres who abruptlytold them they were terminated, but gave them permis-sion to take their personal tools from the facility. Torresdenies saying the employees were terminated, and assertsthe conversation was confined to a statement by the em-ployees of intent to or a request for permission toremove their tools, in which he acquiesced. The employ-ees' version is credited. In addition to the inability ofTorres to recall whether the employees made a requestor statement of intent, I find his version extremely im-probable because it is clear the employees entered theshop to repeat their request for a meeting. There is noevidence from which to infer their purpose was to pickup their tools, which required considerable time and theuse of pickup trucks, and which they would have toreturn to the shop in order to work if their request wasmet.Moreover, Torres' comments as related by the threemechanics in a believable manner were consistent withthe contemporaneous conduct of Przybilla who, accord-ing to the credible testimony of Ketchmark and DennisBrown, Ketchmark's supervisor and on 3 September isno longer employed by Respondent, came into the partsdepartment a few minutes after 8:05 a.m.(beforeTorrestold the mechanics they were terminated) and asked ifKetchmark was working. When Ketchmark respondedthat he was not yet working because he was waiting totalk to Brown, who was on the phone at the time, Przy-billa ordered him to leave. Przybilla's question and reac-tion to the answer show he was trying to find out if, andconcluded that, Ketchmark was in concert with the me-chanics. That Ketchmark was considered to be a strikerbecause he was not working was reluctantly acknowl-edged by Torres, and is apparent from Respondent's con-tention he was "replaced." Brown further testified that,about 9 or 10 a.m, on 3 September, Przybilla pulled a2Presentwere mechanics Cozatt,Rowland, Elliott,Manning, Hos-tetler, and Ellefson.3Rowland, Rosa, and Ellefson did not testify. Elliot's written state-ment of 5 September 1986 is consistent with his testimony before me. 196DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnumber of timecards from the rack,4 and said either thatthose employees to whom the cards pertained were ter-minated,fired,or replaced. Brown does not recall forcertain which word Przybilla used, but credibly testified,"Basically he told me that they were done." Whicheverword Przybilla used, and I do not believe the word usedwas "replaced" because none of the alleged replacementshad even been interviewed when Przybilla removed thetimecards, I agree with Brown that the message wasclear, "they were done." Przybilla says he picked up themechanics' timecards late in the day on 3 September, anddid so because they had picked up their tools and he fig-ured they left. He does not claim he picked them up be-cause they had been replaced. I credit Przybilla that hepicked up the mechanics' timecards on 3 September, butI do not credit his testimony that he did this in late after-noon, or that he did not talk to Ketchmark on that date,or was not in the parts area during the morning of thatday. Brown, who has not been shown to be prejudicedagainstRespondent and who gave every indication ofbeing an honest witness careful to say no more thanwhat he knew, is credited where his testimony conflictswith that of Ketchmark or Przybilla. Accordingly, Iconclude that Przybilla did order Ketchmark to leavewithin a few minutes of 8:05 a.m., and did communicateto Brown that the employees whose timecards he pickedup an hour or so later were no longer employees of Re-spondent. Torres'statementto Brown later that day tothe effect that a replacement for Ketchmark would startwork on Monday confirms that Ketchmark was indeed"done" so far as Respondent was concerned, and Re-spondent no longer considered him an employee.On the afternoon of 3 September, Torres, and appar-entlyHatfield in the case of Harold Pederson, inter-viewed applicants who had responded to the newspaperad.Torres testified that he hired Allen Potter,WilliamPotter,William Jaskulke, Robert Morris, and MichaelRehling by 6 p.m. on 3 September, and Harold Pedersonhad been hired as a partsman the same day. Torres testi-fied that Rehling started work on 5 September, and theothers started on 4 or 5 September. Jaskulke's applicationshows him available to start work on 8 August 1986. Iconclude this should read 8 September 1986 because thedate of the application has been corrected to 2 Septem-ber 1986. Allen Potter's application shows him availableto start work on 8 September. An agreement signed byHatfield and Harold Pederson on 3 September sets hisstarting date as 11 September. It is therefore doubtfulthat Jaskulke, Allen Potter, or Pederson started work on4 or 5 September. Jaskulke's own records make it im-probable that they did. I therefore conclude that Re-spondent has not proved these three were working on 4September. Add Rehling to their ranks, and only Wil-liam Potter and Robert Morris have been shown by anyunrebutted evidence, however slight, to have startedwork before 4 September. According to Torres, WilliamPotter replaced Cozatt, Rehling replaced Elliott, MorrisreplacedManning, Allen Potter replaced Rowland, andRosa and Ketchmark had been replaced. Pederson wasthe replacement for Ketchmark.Assuming arguendo thecorrectness of this reckoning, no one was working inplace of Elliott, Rowland, or Ketchmark on 4 Septem-ber.Certainly no one had replaced any of the allegeddiscriminatees when they were terminated by Torres andPrzybilla on 3 September.On 4 September, Ellefson was permitted to return towork on the ground he had not been replaced. Schultzhad returned to work as directed and therefore contin-ued as an employee.Ketchmark and Rosa were denied areturn to work on 4 September on the ground they hadbeen replaced.Respondent directed letters to Peter Rowland, MarkElliott,Robert Cozatt, and Jerome Rosa in 1986, on 17,20, 23, and 27 October, respectively, signed by Torresand readingas follows:City Dodge presently has a job opening in a posi-tion for which you are qualified. You are hereby of-fered reinstatement to the Service Department ofCityDodge. Please report for work within fivedays of this letter. If you do not report and do nototherwise call in response to this letter, we willassume you are not interested and proceed withother hiring.DiscussionThe employees'29 August refusal toworkunless anduntilHatfield agreed to meet with them and discuss theirconcerns on matters clearly related to wages and work-ing conditions was a protected concerted activity. Re-spondent,citingFansteel5andPeck, Inc.,6argues that theactivitywas not protected because the employees occu-pied the property while refusing to work.I do not agree.Here the employees did not,as inFansteel,seize andhold Respondent's facility for several days,nor did theybattle with police officers seeking their eviction, nor didthey violate a court order to surrender the premises, nordid they,as did the employeesinPeck,occupy andrefuse to leave a plant area until evictedby police. The29 August situation before me is more reminiscent of thehappenings inAmericanMfg.Co.,7which the SecondCircuit recited as follows:[T]he T.W.O.C. shop committee. . .met to consid-er the situation at the plant and decided that it hadbecame essential to endeavor to induce the Compa-ny to resume negotiationswith T.W.O.C. In orderto accomplish this,the shop committee determinedto have the weavers in the Nu-Art Department tem-porarily stop work the next morning while it calledupon the Company officials concerning the resump-tion of Union negotiations.Pursuant to this plan, atten 0 clock in the morning of June 29,without theuse of any force andwithout anydisorder,all theweavers stopped their looms; immediately thereaftersNLRB v. Fansteel Metallurgical Corp,306 U S 240 (1939)4Elliott confirms that he saw Przybilla"tearing"the timecards from6 226 NLRB 1174 (1936)their slots that morning while the mechanics were removing their toolsTNLRB v AmericanMfg Co,106 F 2d 61,67 (2d Cir.1939),modifiedfrom the shopon another issue 309U S 629 (1939) CITYDODGE CENTERthe shop committee told Anderson and Fardy, whowere in the weaving rooms, that the stoppage hadtaken place in order to get a promise from the com-pany that it would meet and bargain collectivelywith the T.W.O.C. representatives. Anderson, whoin the absence of Filley and Brown was in chargeof the plant, refused to talk to the committee andtold the employees to go back to work. A littlelater,Anderson approached the meeting of the em-ployees with the shop committee which was beingheld in a back room of the plant and ordered themen either to return to work or to leave the prem-ises.Some of the men returned to work and othersstood around in groups talking. At noon most of theweavers went out to lunch and on returning withthe intention of going back to work were stopped atone of the entrances and fourteen were discharged.Two others who had not left the building were dis-charged during the noon hour. The other weaverswere admitted.The Second Circuit said(106 F.2d at 68),regarding theabove-described employee conduct:We do not regard the action of . . . employees instanding around the premises for a period of notmore than two hours,while an attempt was beingmade to persuadethe Companyto fix a date forcollectivebargainingwithT.W.O.C.,as in thenature of a sit-down strikewhich wouldpermit thetermination of the employee relationship.The Board,inGolay,8expressly adopted theCourt's lan-guage last quoted, and further noted it had long beforeheld inCudahy Packing Co.9thatwhere employees en-gaged in a brief work stoppage,but remained in theirparking area,conversing in scattered groups or stoodpeaceably at or near their work station,there was no sit-down strike or "outlaw enterprise"because the stop-pages "did not involve seizure or destruction of, ordamage to the Respondent'sproperty with resultant fi-nancial loss to the Respondent," and there was thereforeno warrant for holding the stoppages were not protect-ed.These precedents and the facts in the instant casepersuade me that the employees here involved did notengage in an unprotected sit-down strike or plant seizure,whichever term is used,on 29 October.To the contrary,on that date they engaged in a protected concerted workstoppage in pursuit of an adjustment of pay and work-related grievances.Respondent also contends the employees engaged inan unprotected intermittent strike.There is no showingthe employees had any plan on 29 August to engage in aseries of intermittent strikes,nor did the events of thatday or thetranquil 2 Septemberday provideRespondentany reason to believe such a plan existed.I am persuadedthe employees on 29 August in fact had no idea whatthey might do if their request was refused.Thisconclu-8Golay & Co,156 NLRB 1252 (1966), enfd 371 F.2d 259 (7th Cir1966), cert denied 387 U S 944 (1967)8 29 NLRB 837 (1941),petitionfor reviewdenied123 F 2d 63 (8th Cir1941)197sion is supported by their rather aimless conduct when itwas refused. They simply had not thought it throughand,when Hatfield gave them the three options, theyopted to save their jobs, go home, and return to workthe next workday as Torres certainly and Przybilla prob-ably had invited them to do before Hatfield issued hisukase.The employees did not occupy the shop on 3 Septem-ber. and I do not believe their remaining in the shop on29 Augustwas a reasonfor their discharge. They had se-lected one of Hatfield's options on 29 August and weresolicited to return to work on 2 September, which theydid with no disciplinaryrepercussionsor threat of disci-pline for their 29 August conduct. The mechanics didnot go to work on 3 September because they had no pre-conceived plan of action and were uncertain what courseof action to take in the light of Respondent's failure tocontact them on 2 September and the help-wanted ad-vertisement.Their failure to punch in was a protectedconcerted activity because they were gathered togetherin order todeterminewhat, if anything, they were goingto do about their grievances, Respondent's failure to af-firmatively respond to their request for a meeting onthese grievances,and their apprehension that the adver-tisementmeant they were going to be replaced by newhires.They decidedto again request a meetingto discusstheir concerns. They also agreed that Cozatt, as theirspokesman,would tell Respondent they would not workuntil theymet with management.Itwas then that theyentered the shop for the first time that day. So far as Re-spondent knew, they may have decided to return towork, but, withno preamble,Torres bluntly told the me-chanics they were terminated. There is no evidenceTorres had any idea what the mechanics were going tosay or do, and I conclude they were discharged becauseRespondentconsidered them to be strikers that morning,which in effect they were by withholding their labor.The decision to discharge "strikers" was made earlierthatmorningas reflected by Przybilla's discharge ofKetchmark shortly after8 a.m. becauseKetchmark wasnot working, and therefore was considered a striker inconcertwith the mechanics. That Ketchmark was soconsidered is further shown by the advice given him byTorres on 4 September that he had been replaced. Thefact that Ketchmark was discharged for this reason sup-ports my conclusion that the concerted work stoppage of3 September was the sole reason for the mechanics' dis-charge because Ketchmark was not one of the groupthat originally stopped working on 29 August, and onlyleftwork that day because Torres told him the shop wasclosed and he should return to work on 2 September. 110Respondent'scontention that themechanics andKetchmark were lawfully replaced is without merit. It istrue that an employer is free to permanently replace eco-nomic strikers who do not return to work, but here theaffected employees were unlawfully discharged on themorning of 3 September before any job applicants were10The refusal of the mechanicstoworkobviously seriously curtailedor effectivelyeliminated automobile repairwork on 29August, andtherefore the services of Ketchmark,a parts counterman,were probablynot needed that day 198DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDeven interviewed,much less hired. Unlawfully dis-charged employees remain employees entitled to rein-statement to their former jobs, or substantially equivalentjobs, and may not be permanently replaced by new hires.Accordingly, the defense of replacement, if it in facttook place, is not applicable to this case and I see noneed to decide its merit had the employees not been dis-charged the morning of 3 September.Whether the offers of employment issued after the dis-charges were valid offers of reinstatement is referred tothe compliance stage of this proceeding.CONCLUSIONS OF LAW1.Respondent is an employerengaged in commercewithin themeaning ofSection 2(2), (6), and (7) of theAct.2.By discharging Robert Cozatt, Pete Rowland, Mi-chael Ketchmark, Jerome Rose, MichaelManning, andMark Elliott because theyengaged inprotected concert-ed activity, Respondent violated Section 8(a)(1) of theAct.3.The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYIn addition to the usual cease-and-desist order and theposting of appropriate notices, my recommended Orderwill require Respondent to offer the six employees dis-charged on 3 September 1986 unconditional reinstate-ment to their former jobs, or substantially equivalent po-sitions if their former jobs no longer exist, and makethem whole for all wages lost as a result of their unlaw-ful discharge, the backpay to be computed in the mannerprescribed in F.W. Woolworth Co.,90 NLRB 289 (1950),with interest as prescribed inNew Horizons for the Re-tarded,283 NLRB 1173 (1987).11 I shall also order Re-spondent to remove from its files any reference to the 3September 1986 discharges of these employees, and tonotify them in writing that this has been done and thatevidence of their unlawful discharge will not be used asa basis for future personnel actions against them. The vi-sitatorial clause requested by the General Counsel is un-necessary in the circumstances of this case.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed12ORDERThe Respondent, City Dodge Center, Inc., Minneapo-lis,Minnesota, its officers, agents, successors, and assigns,shall1.Cease and desist from11 283 NLRB 1173 (1987) Interest will be computed at the "short-term Federal rate" for the underpayment of taxes as set out in the 1986amendmentto 26 U S C § 662112 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,thefindings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard andallobjections to them shall be deemed waived forallpur-poses(a)Discharging its employees,or otherwise discrimi-nating in any mannerwithrespect to their tenure of em-ployment oranyterm or condition of their employmentbecause they engage in protected concerted activities.(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer immediate and full reinstatement to theirformer positions or, if those jobs no longer exist, to sub-stantially equivalent positions to Robert Cozatt, PeterRowland,MichaelKetchmark, JeromeRosa,MichaelManning, and Mark Elliott, and make them whole forany loss of earnings they may have suffered as a result ofthe discrimination against them, in the manner set forthin the remedy section of this decision.(b)Remove from its files any references to the dis-charges of Robert Cozatt, Peter Rowland, MichaelKetchmark, Jerome Mesa, Michael Manning, and MarkElliott,and notify them in writing that this has beendone and that evidence of their discharges will not beused as a basis for future personnel action against them.(c)Preserve and, on request, make available to theBoard or its agents forexaminationand copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at the Respondent's place of business in Min-neapolis,Minnesota,copiesof the attached noticemarked "Appendix."" a Copies of the notice, on formsprovided by the Regional Director for Region 18, afterbeing signed by the Respondent's authorized representa-tive, shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered, defaced, or covered by any other materi-al.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.is If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National LaborRelations Board hasfound that weviolated the National LaborRelationsAct and has or-dered us to post and abide by this notice. CITY DODGE CENTERWE WILL NOT discharge any of our employees, or inany othermanner discriminateagainst them in regard totheir tenure of employment or other term or condition oftheir employment because theyengage inconcerted ac-tivity protected by the Act.WE WILL NOT in any like or related manner interferewith,restrain,or coerce you in the exercise of the rightsguaranteedyou by Section 7 of the Act.WE WILL offer Robert Cozatt, Peter Rowland, Mi-chaelKetchmark, Jerome Rosa, Michael Manning, andMark Elliottimmediateand full reinstatement to theirformer jobs or, if those jobs no longer exist, to substan-199tially equivalent employment, without prejudice to theirrights and privileges previously enjoyed, and make themwhole for any loss of pay they may have suffered byreason of our unlawful discrimination against them, withinterest computed thereon, and WE WILL remove fromour files any references to their 3 September 1986 dis-charges, and notify them in writing that we have done soand that evidence of their discharges will not be used asa basis for future personnel action against them.CITYDODGE CENTER, INC.